                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



BILLY J. REYNOLDS,

                                 Petitioner,

              v.                                       CASE NO. 18-3091-SAC

KRISTI MILLER,

                                 Respondent.


                             MEMORANDUM AND ORDER

       This matter is a habeas corpus petition filed under 28 U.S.C.

§ 2254. The Court dismissed this action in August 2019 on the ground

that petitioner failed to file the petition within the one-year

limitation period under 28 U.S.C. § 2244. It now comes before the Court

on petitioner’s motion for reconsideration.

                                  Discussion

       Under Rule 7.3 of the rules of the District of Kansas, “parties

seeking reconsideration of dispositive orders or judgments must file

a motion pursuant to Fed. R. Civ. P. 59(e) or 60.” D. Kan. Rule 7.3.
A   motion     for reconsideration may     be   construed     as   a   motion

to alter or amend the judgment under Rule 59(e) if filed within 28

days after the entry of judgment. See Price v. Philpot, 420 F.3d 1158,

1167 n.9 (10th Cir. 2005). Relief under Rule 59(e) is available only

if a party can establish (1) there is an intervening change in

controlling law, (2) there is new evidence that was previously

unavailable, or (3) there is a need to correct clear error or prevent
manifest injustice. See Hayes Family Trust v. State Farm Fire & Cas.

Co.,    845        F.3d   997,   1004   (10th   Cir.     2017).    A   motion

to alter or amend judgment is appropriate where the “court has
misapprehended the facts, a party’s position, or the controlling

law.” Servants of Paraclete v. Does, 204 F. 3d 1005, 1012 (10th Cir.

2000). It should not be used to “revisit issues already addressed or

advance arguments that could have been raised in prior briefing.” Id.

      Petitioner’s motion was filed within 28 days of the dismissal,

and the Court construes it as a motion filed under Rule 59(e). The

motion lists a lengthy series of medical appointments and procedures

undergone by petitioner between June 26, 2014, and May 28, 2019.

Petitioner also states that he was appointed counsel in October 2016,

and he states that counsel failed to file any documents.

      As set out in the order of dismissal, the one-year limitation

period began to run on November 13, 2014. During that one-year period,

plaintiff underwent treatment for cardiac and eye conditions and had

surgery to remove an ear. However, he took no action to pursue habeas

corpus relief during that time.

      The one-year limitation period for filing “is subject to

equitable tolling.” Holland v. Florida, 560 U.S. 631, 645 (2010). A

petitioner seeking such tolling must show both “(1) that he has been
pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Id. at

649   (internal   quotation   marks    omitted).   Equitable   tolling   is

available only in “rare and exceptional circumstances.” Gibson v.

Klinger, 232 F.3d 799, 808 (10th Cir. 2000)(quotations omitted). A

petitioner seeking equitable tolling has a “‘strong burden to show

specific facts.’” Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir.

2008)(citations omitted).
      Here,   petitioner’s    motion   for   reconsideration   identifies

several health-related events that occurred during the one-year
limitation period. However, he has not shown that he diligently

pursued his rights during that time. While his medical treatment and

the transfers between facilities he underwent during that period no

doubt were disruptive, it remains that he took no action at all during

that period.1 The Court concludes he has not shown error in the denial

of equitable tolling.

      Next, petitioner claims his appointed counsel failed to file any

documents. Because that counsel was appointed on October 17, 2016

(Doc. 7, p. 3, par. 44), his appointment was after the expiration of

the limitation period and cannot support equitable tolling.

The Court will deny the motion to alter or amend judgment.

     Finally, the Court notes that petitioner ends his motion with the

statement, “Petitioner asks this court to reconsider this petition,

or at least to allow him the opportunity to appeal.” (Doc. 7, p. 4).

Reading this liberally, the Court construes this portion of the motion

as a notice of appeal and will direct the clerk of the court to process

this pleading as including a notice of appeal.

      IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for
reconsideration is construed as a motion to alter or amend judgment

and is denied. No certificate of appealability will issue.

      IT IS FURTHER ORDERED the clerk of the court shall note

petitioner’s request for appeal on the docket and shall process this

matter accordingly.

      IT IS SO ORDERED.

      DATED:    This 12th day of February, 2020, at Topeka, Kansas.




1 The record shows that the Kansas Supreme Court denied review in petitioner’s appeal
on August 14, 2014, and that petitioner filed a motion to set aside the conviction
on December 9, 2015.
S/ Sam A. Crow
SAM A. CROW
U.S. Senior District Judge
